Reed, J.
(dissenting).
I am constrained to dissent. I think the peremptory instruction asked by appellant should have been given. Mrs. Liles’ will was presented for probate. It was proved by the affidavits of both subscribing witnesses. The chancery clerk entered his decree admitting it to probate. Several months afterwards, objection was made by appellees, who filed a petition charging that the will was a forgery. The sole issue of forgery is presented by the petition and answer.
The testimony introduced on the trial of the issue by appellant is certainly sufficient to prove the proper execution of the will. The contestants undertook to prove that the-instruments whs not the true and original last will and testament of Mrs. Liles, but was a forgery. I will not enter into a review of the testimony. It seems clear to me that it is not sufficient proof of forgery to support the jury’s verdict for appellees. Some of the statements of appellees’ witnesses may cast a suspicion *819upon the will’s execution, but I cannot see that it rises to the dignity of proof. To illustrate: In the attempt to show that one of the attesting witnesses, Mr. Owen, was not in McComb City at the time of the execution of the will, in 1904, just one person testified for appellees, and said that be did not see Mr. Owen in McComb City in 1904. He further stated: “I cannot swear that he was not there. ’ ’ On the other hand, in addition to Mr. Owen’s affidavit when he proved the will, there is testimony from several persons who state positively that he was in Mc-Comb City in 1904. Can it be said that this negative statement of one witness shall, under the circumstances, have any weight whatever?
I do not perceive that the various statements which the several witnesses for appellees claim were made by the old couple touching the disposition of their property will amount to sufficient proof to justify a verdict by the jury of forgery. The record shows me an old couple, nearing the end of their days, making disposition of their property acquired through their joint industry and economy, so that the survivor might continue in its use and enjoyment as owner. The evidence presented to show that the instrument purporting to effect this disposition is not a genuine will, but a forgery, in my opinion falls far short of being enough to warrant the jury’s verdict.